department of the treasury internal_revenue_service washington d c date number release date cc pa apjp b3 postn-116437-02 uilc internal_revenue_service chief_counsel_advice memorandum for margaret black w cas am ppg ata acting chief adjustments telephone analysis section from peter k reilly special counsel tax practice procedure administrative provisions judicial procedure cc pa apjp br3 subject math error authority procedures and previously denied earned_income_tax_credit eic claims this chief_counsel_advice responds to your memorandum dated date seeking our views concerning the processing of returns claiming eic during a ban year in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 must math error procedures be used in addressing a current_year eic claim when the math error was the result of a previous eic disallowance through statutory deficiency procedures if not may the csr response to the taxpayer advising that eic cannot be claimed for any_tax year ending prior to the 2-year ban conclusion sec_1 math error procedures are not mandatory furthermore math error procedures cannot be used to disallow an eic claim made during the two-year period set out in sec_32 instead the service should issue a notice_of_deficiency to disallow eic during a ban year the service may advise the taxpayer by letter that the eic cannot be claimed for a tax_year subject_to the two-year ban however to disallow such a claim the service must issue a notice_of_deficiency facts a taxpayer who was denied eic in a prior year through statutory deficiency procedures may file a form_1040 requesting eic during the two-year period under sec_32 for which the taxpayer is banned from claiming eic the return is identified as being subject the two-year ban set out in sec_32 and sent rejects where a letter is sent to the taxpayer advising that since eic was disallowed for prior year examination due to reckless or intentional disregard of the eic rules and regulations the law does not allow the taxpayer to claim eic for the next two years in some instances the taxpayer responds to this letter by providing an amended_return attaching a form_8862 information to claim earned_income_credit after disallowance believing this to be sufficient to substantiate the entitlement to the credit in other instances the taxpayer responds by calling the internal_revenue_service service demanding eic customer service representatives csrs of accounts management are instructed to follow unsubstantiated math error procedures that is they allow the credit freezing the refund and assigning the case to examination for resolution examination uses math error procedures to disallow the eic subject the two-year ban set out in sec_32 law and analysis you ask whether math error procedures must be used in addressing a current_year eic claim when the basis for disallowing the claim in the present year was the disallowance of eic in a prior year through statutory deficiency procedures sec_6213 includes under the term mathematical_or_clerical_error an omission of information required by sec_32 relating to taxpayers making improper prior claims of earned_income_credit sec_32 deals with the handling of cases involving taxpayers who made improper prior eic claims the section provides that i n the case of a taxpayer who is denied credit under this section for any taxable_year as a result of the deficiency procedures under subchapter_b of chapter no credit shall be allowed under this section for any subsequent taxable_year unless the taxpayer provides such information as the secretary may require to demonstrate eligibility for such credit the service has set out the information required to demonstrate eligibility for eic in sec_1_32-3 which provides in pertinent part a in general a taxpayer who has been denied the earned_income_credit eic in whole or in part as a result of the deficiency procedures under subchapter_b of chapter deficiency procedures is ineligible to file a return claiming the eic subsequent to the denial until the taxpayer demonstrates eligibility for the eic in accordance with paragraph c of this section if a taxpayer demonstrates eligibility for a taxable_year in accordance with paragraph c of this section the taxpayer need not comply with those requirements for any subsequent taxable_year unless the service again denies the eic as a result of the deficiency procedures b denial of the eic as a result of the deficiency procedures for purposes of this section denial of the eic as a result of the deficiency procedures occurs when a tax on account of the eic is assessed as a deficiency other than as a mathematical_or_clerical_error under sec_6213 c demonstration of eligibility in the case of a taxpayer to whom paragraph a of this section applies and except as otherwise provided by the commissioner in the instructions for form_8862 information to claim earned_income_credit after disallowance no claim for the eic filed subsequent to the denial is allowed unless the taxpayer properly completes form_8862 demonstrating eligibility for the eic and otherwise is eligible for the eic if any item of information on form_8862 is incorrect or inconsistent with any item on the return the taxpayer will be treated as not demonstrating eligibility for the eic the taxpayer must follow the instructions for form_8862 to determine the income_tax return to which form_8862 must be attached if the taxpayer attaches form_8862 to an incorrect tax_return the taxpayer will not be relieved of the requirement that the taxpayer attach form_8862 to the correct_tax return and will therefore not be treated as meeting the taxpayer’s obligation under paragraph a of this section d failure to demonstrate eligibility if a taxpayer to whom paragraph a of this section applies fails to satisfy the requirements of paragraph c of this section with respect to a particular taxable_year the irs can deny the eic as a mathematical_or_clerical_error under sec_6213 thus as a general_rule the service can use math error procedures where a taxpayer previously had eic disallowed through deficiency procedures unless a proper form_8862 is filed the use of sec_6213 however is not mandatory the service could use deficiency procedures to disallow eic in such instances you have raised though the more specific instance where the eic claim is subject_to the two-year ban under sec_32 you seek advice concerning how these claims should be processed sec_32 provides that eic shall not be allowed for the period of taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer's claim of credit under this section was due to reckless or intentional_disregard_of_rules_and_regulations the letter sent by rejects specifically instructs the taxpayer not to file the form_8862 during the ban period furthermore the instructions for form_1040 also advise taxpayers not to file a form_8862 during the ban period while sec_6213 can be used for the general situation where a taxpayer previously had eic disallowed through deficiency procedures it cannot be used where a taxpayer is subject_to the two-year ban this is so because the failure_to_file a proper form_8862 forms the basis for math error procedures in the general situation conversely the taxpayer is advised that form_8862 should not be filed during the two-year ban period furthermore there is no other provision under sec_6213 which would allow the service to resort to math error procedures when disallowing eic during a year in which the ban is in place instead the service should issue a notice_of_deficiency to disallow eic during a ban year this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as attorney-client_privilege if disclosure becomes necessary please contact his office for our views please call if you have any further questions by _____________________ peter k reilly special counsel practice and procedure administrative provisions and judicial practice
